Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 12, 15, and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Lu et al. (US-8469156).
	Regarding claim 1, Lu et al. discloses a first brake lever (2); a second brake lever (3); a moveable member (20); a first cable (41), wherein one end of the first cable is connected to the first brake lever (fig 1, 2), and the other end of the first cable is connected to the moveable member (fig 2, 20); a second cable (42), wherein one end of the second cable is connected to the second brake lever (fig 1, 3), and the other end of the second cable is connected to the moveable member (figs 2-4, 20); a first brake unit (front brake), for braking a first wheel (front); a second brake unit (rear brake), for braking a second wheel (rear); a third cable (51), wherein one end of the third cable is connected to the first brake unit (fig 2), and the other end of the third cable is connected to the moveable member (fig 2, 20); and a fourth cable (52), wherein one end of the fourth cable is connected to the second brake unit (fig 2), and 
	Regarding claim 10, Lu et al. discloses a module housing (10) and an elastic unit (30), the moveable member slides between a first moveable member position (top) and a second moveable member position (bottom) in the module housing (50), and when the moveable member is in the first moveable member position (fig 4a), the first brake lever and the second brake lever (2/3) provided no lever force (at least when levers are not actuated), and when the moveable member is in the second moveable member position (upon left or right or both lever actuation), the third cable (51) applies the first brake force (about 30%) to the first brake unit (front), the fourth cable applies the second brake force (about 70%)to the second brake unit (rear), the elastic unit provides an elastic force to the moveable member, and the elastic force toward the second moveable member position (figs 4a-4d, coil spring).
	Regarding claim 12, Lu et al. discloses wherein the first brake unit comprises a first elastic element (30), the second brake unit comprises a second elastic element (33), the first elastic element applies a first recover force to the third cable (51), the second elastic element applies a second recover force to the fourth cable (52), and the elastic force is smaller than a sum of the first recover force and the second recover force (col. 6, lines 33-59).
Regarding claim 15, Lu et al. discloses a first sliding base and a second sliding base (figs 2 and 3 indicated at reference numeral 41 and similarly at 42), wherein the first sliding base and the second sliding base are disposed on the module housing (figs 2 and 3, 10/12), the first cable comprises a first 
	Regarding claim 17, Lu et al. discloses having a first wheel and a second wheel (front/rear), comprising: a first brake lever (2); a second brake lever (3); a moveable member (20); a first cable (41), wherein one end of the first cable is connected to the first brake lever (2), and the other end of the first cable is connected to the moveable member (20, fig 2); a second cable (42), wherein one end of the second cable is connected to the second brake lever (3), and the other end of the second cable is connected to the moveable member (20, fig 2); a first brake unit (front brake), for braking the first wheel (front); a second brake unit (rear brake), for braking the second wheel (rear); a third cable (51), wherein one end of the third cable is connected to the first brake unit (col. 3, lines 30-55, and fig 2), and the other end of the third cable is connected to the moveable member (20); and a fourth cable (52), wherein one end of the fourth cable is connected to the second brake unit (fig 2), and the other end of the fourth cable is connected to the moveable member (20, fig 2), wherein when a lever force is applied to the first cable or the second cable, the moveable element (20) pulls the third cable and the fourth cable simultaneously, the third cable (51) applies a first brake force to the first brake unit (front about 30%), the fourth cable (52) applies a second brake force to the second brake unit (rear about 70%)(col. 3, lines 30-55), and the lever force is smaller than a sum of the first brake force and the second brake force (at least wherein one lever is pulled and produces front and rear forces).
	Regarding claim 17, the limitation “walker” in the preamble has been given little patentable weight as it is not positively recited in the body of the claim.  It has also been interpreted that the .   

Claim(s) 1 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee (US-6463825).

	Regarding claim 1, Lee discloses a first brake lever (1 right/left); a second brake lever (1 right/left); a moveable member (61/52B); a first cable (51B), wherein one end of the first cable is connected to the first brake lever (fig 5, 1), and the other end of the first cable is connected to the moveable member (figs 5 and 7); a second cable (51B), wherein one end of the second cable is connected to the second brake lever (fig 5, 1), and the other end of the second cable is connected to the moveable member (figs 5 and 7); a first brake unit (4, right or left), for braking a first wheel (2 RH/LH); a second brake unit (4, right or left), for braking a second wheel (R/L); a third cable (51A), wherein one end of the third cable is connected to the first brake unit (figs 5 and 7), and the other end of the third cable is connected to the moveable member (fig 7); and a fourth cable (51A), wherein one end of the fourth cable is connected to the second brake unit (fig 5), and the other end of the fourth cable is connected to the moveable member (fig 7, 61/52B), wherein when a lever force is applied to the first cable or the second cable, the moveable element (61/52B) pulls the third cable and the fourth cable (51A) simultaneously (at least upon rotation of 61), the third cable (51) applies a first brake force to the first brake unit (4 RH), the fourth cable (51A) applies a second brake force to the second brake unit (4 LH), and the lever force is smaller than a sum of the first brake force and the second brake force (at least wherein one lever is pulled and produces RH and LH brake forces on the wheels).
		Regarding claim 17, Lee discloses a walker (fig 6) having a first wheel and a second wheel (2), comprising: a first brake lever (1 right/left); a second brake lever (1 right/left); a moveable member (61/52B); a first cable (51B), wherein one end of the first cable is connected to the first brake .
Allowable Subject Matter
Claims 2-9, 11, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.H/Examiner, Art Unit 3657                   

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657